Citation Nr: 0211739	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1941 to April 
1942 and from August 1945 to June 1946.  He died in December 
1998.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The case returns to the Board following a remand to the RO in 
March 2001.  The RO has complied with the remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in December 1998.  The death certificate 
lists the cause of death as cardiorespiratory arrest due to 
old age.  

3.  At the time of his death, the veteran had no disabilities 
adjudicated as service connected.  

4.  There is no competent evidence of record establishing a 
nexus between the cause of the veteran's death and his 
periods of active duty service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. 
§§ 3.5(a), 3.303, 3.307, 3.309, 3.312 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
September 1999 development letter, the October 1999 rating 
decision, and December 1999 statement of the case, the RO 
provided the appellant with the applicable law and 
regulations and generally gave notice as to the types of 
evidence needed to substantiate her claim.  In addition, by 
letter dated in March 2001, the RO set forth and explained 
the provisions of the VCAA, including the respective 
responsibilities of the parties in connection with securing 
evidence, indicated the evidence generally needed to 
substantiate the claim, and asked the appellant to submit, or 
authorize VA to obtain, specifically identified medical 
records that would support her appeal.  The Board is 
satisfied that all required notice has been afforded the 
appellant.  

With respect to the duty to assist, the claims folder 
contains medical records from the Veterans Memorial Medical 
Center, which were obtained in conjunction with the Board's 
March 2001 remand.  There is no indication from the appellant 
or review of the claims folder that any additional private 
medical records or VA medical records are outstanding.  In 
addition, there is no basis for securing a medical opinion, 
as is discussed in more detail below.  The Board therefore 
concludes that there is no reasonable basis for providing the 
appellant further assistance with the development of her 
claim.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if its 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by use of applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
on exposure to ionizing radiation).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases).  In addition, diseases specific to former 
prisoners of war, who were interned or detained for not less 
than 30 days, are presumed to have been incurred in service 
if manifested to a degree of ten percent or more at any time 
after discharge or release from active service.  38 U.S.C.A. 
§ 1112(b); 38 C.F.R. § 3.307(a)(5); see 3.309(c) (listing 
diseases). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the record shows that the veteran died in 
December 1998.  The death certificate lists the cause of 
death as cardiorespiratory arrest due to old age.  

Service records include two different copies of an Affidavit 
for Philippine Army Personnel, completed by the veteran in 
August 1945 and November 1945, which relate a period of 
treatment for influenza in 1942.  There are no other 
illnesses or wounds.  Service medical records reflect 
treatment in June 1946 for right lumbar contusion.  
Associated records note a history of malaria in 1942, but 
show no objective findings on examination of disease, 
abnormality, or other injury.  The May 1946 report of 
physical examination at separation notes no history of 
disease or wounds.  The examination was completely normal.     

Records from the Veterans Memorial Medical Center dated in 
1991include an electrocardiogram results interpreted as 
within normal limits.  Chest X-rays show minimal pulmonary 
tuberculosis, bronchitis, and calcified aortic arch.  

Considering this record, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  First, review of the 
record reveals that, at the time of his death, the veteran 
had no disabilities adjudicated as service connected.  
Second, service records indicate that the veteran had active 
service during World War II.  However, despite assertions 
from the appellant, the records fail to demonstrate that the 
veteran was a prisoner of war for 30 days or more.  
Therefore, service connection may not be established based on 
a presumption of in-service incurrence of disease specific to 
a prisoner of war.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 
3.307(a)(5).  Similarly, there is no evidence of record 
showing that the veteran had any chronic disease within the 
applicable period for purposes of presuming in-service 
incurrence.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  In addition, the record does not show chronic 
disease or disorder in service or continuous post-service 
symptoms of any disease or disorder seen in service, i.e., 
influenza, right lumbar contusion.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.   

Moreover, there is no competent evidence of a nexus between 
the cause of the veteran's death and his period of active 
service.  In fact, the certificate of the veteran's death 
specifically links the immediate cause of death, 
cardiorespiratory arrest, to old age.  There is no medical 
opinion of record that relates the cause of death in any way 
to the veteran's periods of service.  The appellant's 
personal opinion, offered without the benefit of medical 
training or expertise, is not competent evidence required to 
determine an etiologic relationship between the cause of the 
veteran's death and service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

